Exhibit 10.1

 

$360,000,000

 

COMMUNITY HEALTHCARE TRUST INCORPORATED

 

COMMON STOCK

PAR VALUE $0.01 PER SHARE

 

AMENDED AND RESTATED SALES AGENCY AGREEMENT

 

November 5, 2019

 

Sandler O’Neill & Partners, L.P.

1251 Avenue of the Americas, 6th Floor

New York, New York 10020

 

Evercore Group L.L.C.

55 East 52nd Street, 36th Floor

New York, NY 10055

 

SunTrust Robinson Humphrey, Inc.

3333 Peachtree Road NE, 11th Floor

Atlanta, GA 30326

Attention: Equity Capital Markets

 

BB&T Capital Markets, a division of BB&T Securities, LLC

Capital Markets Syndicate Desk

901 East Byrd Street, Suite 300

Richmond, VA 23219

 

Fifth Third Securities, Inc.

424 Church Street

Maildrop: UTFC6B

Nashville, TN 37219

 

Janney Montgomery Scott LLC

1717 Arch Street, 22nd Floor

Philadelphia, PA 19103

 

Ladies and Gentlemen:

 

Community Healthcare Trust Incorporated, a Maryland corporation (the “Company”),
confirms its agreement (this “Agreement”) with Sandler O’Neill & Partners, L.P.,
Evercore Group L.L.C., SunTrust Robinson Humphrey, Inc., BB&T Capital Markets, a
division of BB&T Securities, LLC, Fifth Third Securities, Inc. and Janney
Montgomery Scott LLC (collectively, the “Agents” or “you”) originally set forth
in a Sales Agency Agreement, dated August 7, 2018 (the “Original Agreement”),
which Original Agreement is hereby amended and restated as follows:

 

1. The Company proposes, subject to the terms and conditions stated herein, to
issue and sell from time to time on or after the date of this Agreement, to or
through the Agents, shares (the “Shares”) of the common stock, par value $0.01
per share (“Common Stock”), of the Company, having an aggregate gross sales
price of up to $360,000,000 (the “Maximum Amount”), on the terms set forth in
this Agreement. The Company agrees that whenever it determines to sell the
Shares directly to the Agents, as principal or otherwise other than as set forth
in Section 3 hereof, it will enter into a separate agreement, which will include
customary terms and conditions consistent with the representations, warranties
and provisions in this Agreement and which will be agreed upon by the parties
thereto (each, a “Terms Agreement”).

 

The Company prepared and filed, in accordance with the provisions of the
Securities Act of 1933, as amended (the “1933 Act”), and the rules and
regulations thereunder (the “1933 Act Regulations”), with the Securities and
Exchange Commission (the “Commission”) an “automatic shelf registration
statement” (as defined in Rule 405 under the 1933 Act) on Form S-3 (File No. 

 

1

--------------------------------------------------------------------------------



 

333-234523) relating to the public offering and sale of certain securities of
the Company, including the Shares to be issued from time to time by the Company,
and which incorporates by reference documents that the Company has filed or will
file in accordance with the provisions of the Securities Exchange Act of 1934,
as amended (the “1934 Act”), and the rules and regulations thereunder (the “1934
Act Regulations”). The base prospectus filed as part of the Registration
Statement (as defined below), as amended in the form in which it has been filed
most recently with the Commission, including the documents incorporated or
deemed incorporated by reference therein pursuant to Item 12 of Form S-3 under
the 1933 Act, is referred to herein as the “Base Prospectus.” The Company has
prepared a prospectus supplement (the “Prospectus Supplement”) to the Base
Prospectus included as part of the Registration Statement, which Prospectus
Supplement specifically relates to the sale of the Shares pursuant to an “at the
market” offering as defined in Rule 415 of the 1933 Act. The Company will
furnish to the Agents, for use by the Agents, copies of the Base Prospectus
included as part of the Registration Statement, as supplemented by the
Prospectus Supplement. Except where the context otherwise requires, the
Registration Statement, as amended when it became effective, including all
documents filed as part thereof or incorporated by reference therein, and
including any information contained in a Prospectus (as defined below)
subsequently filed with the Commission pursuant to Rule 424(b) under the 1933
Act or deemed to be a part of such registration statement pursuant to Rule 430B
of the 1933 Act, is herein referred to as the “Registration Statement.” The Base
Prospectus, including all documents incorporated therein by reference, included
in the Registration Statement, as it may be supplemented by the Prospectus
Supplement, in the form in which such prospectus and/or Prospectus Supplement
have most recently been filed by the Company with the Commission pursuant to
Rule 424(b) under the 1933 Act is herein referred to as the “Prospectus.” Any
reference herein to the Registration Statement, the Prospectus or any amendment
or supplement thereto shall be deemed to refer to and include the documents
incorporated by reference therein, and any reference herein to the terms
“amend,” “amendment” or “supplement” with respect to the Registration Statement
or the Prospectus shall be deemed to refer to and include the filing after the
execution hereof of any document with the Commission deemed to be incorporated
by reference therein. For purposes of this Agreement, all references to the
Registration Statement, the Prospectus or to any amendment or supplement thereto
shall be deemed to include any copy filed with the Commission via the
Commission’s Electronic Data Gathering, Analysis and Retrieval system (or any
successor system) (“EDGAR”).

 

As used in this Agreement:

 

“Applicable Time” means each time of sale of Shares pursuant to this Agreement
or any relevant Terms Agreement, or such other time as agreed by the Company and
the Agents.

 

“General Disclosure Package” means any Issuer General Use Free Writing
Prospectuses and the Prospectus.

 

“Issuer Free Writing Prospectus” means as such term is defined in Rule 433 of
the 1933 Act Regulations, including, without limitation, any “free writing
prospectus” (as defined in Rule 405 of the 1933 Act Regulations) relating to the
Shares that is (i) required to be filed with the Commission by the Company,
(ii) a “road show that is a written communication” within the meaning of
Rule 433(d)(8)(i), whether or not required to be filed with the Commission, or
(iii) exempt from filing with the Commission pursuant to
Rule 433(d)(5)(i) because it contains a description of the Shares or of the
offering thereof that does not reflect the final terms, in each case in the form
filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g).

 

“Issuer General Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus approved by the Agents for general distribution to investors, as
evidenced by communications between the Company and the Agents.

 

“Issuer Limited-Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not an Issuer General Use Free Writing Prospectus.

 

2. The Company represents and warrants to the Agents as of the date hereof, each
Representation Date (as defined in Section 6(n) below), each Applicable Time (as
defined in Section 1 above) referred to herein, and each Delivery Date (as
defined in Section 3(i) below) and agrees with the Agents that:

 

(a) Registration Statement and Prospectuses. The Company meets all conditions
and requirements for the use of Form S-3 to register the offer and sale of the
Shares in accordance with General Instruction I.B.1 of Form S-3. Each of the
Registration Statement and any post-effective amendment thereto have been
prepared by the Company in conformity with the requirements of the 1933 Act and
the 1933 Act Regulations. On the date the Registration Statement was filed and
as of the date hereof, the Company was and is a “well-known seasoned issuer” as
defined in Rule 405 of the 1933 Act. The Registration Statement is an “automatic
shelf registration statement,” as defined in Rule 405 of the 1933 Act, and the
Shares, since their registration on the Registration Statement, have been and
remain eligible for registration by the Company on a Rule 405

 

2

--------------------------------------------------------------------------------



 

“automatic shelf registration statement.” The Company has not received from the
Commission any notice pursuant to Rule 401(g)(2) of the 1933 Act objecting to
the use of the automatic shelf registration statement form. The Company has paid
or will pay the required Commission filing fees relating to the Shares within
the time required by Rule 456(b)(1)(i) of the 1933 Act without regard to the
proviso therein and otherwise in accordance with Rules 456(b) and 457(r) of the
1933 Act (including, if applicable, by updating the “Calculation of Registration
Fee” table in accordance with Rule 456(b)(1)(ii) of the 1933 Act either in a
post-effective amendment to the Registration Statement or on the cover page of
the Prospectus). No stop order suspending the effectiveness of the Registration
Statement or any post-effective amendment thereto has been issued under the 1933
Act, no order preventing or suspending the use of any prospectus supplement or
the Prospectus has been issued and no proceedings for any of those purposes have
been instituted or are pending or, to the actual knowledge of the Company after
due inquiry, contemplated. The Company has complied with each request, if any,
from the Commission for additional information.

 

Each of the Registration Statement and any post-effective amendment thereto, at
the time it became effective and at each deemed effective date with respect to
the Agents pursuant to Rule 430B(f)(2) under the 1933 Act Regulations, complied
and will comply in all material respects with the requirements of the 1933 Act
and the 1933 Act Regulations. The Prospectus and each amendment or supplement
thereto, as of their respective issue dates, complied and will comply, in all
material respects with the 1933 Act and the 1933 Act Regulations. The Prospectus
and any amendments or supplements thereto delivered to the Agents for use in
connection with the offering of the Shares were or will be substantially
identical to the electronically transmitted copies thereof filed with the
Commission pursuant to EDGAR, except to the extent permitted by Regulation S-T.
The documents incorporated or deemed to be incorporated by reference in the
Registration Statement and the Prospectus, when they became effective or at the
time they were or hereafter are filed with the Commission, complied and will
comply in all material respects with the requirements of the 1934 Act and the
1934 Act Regulations.

 

(b) Accurate Disclosure. Neither the Registration Statement nor any
post-effective amendment thereto, at the respective time it became effective, at
each Applicable Time and at each Delivery Date, contained, contains or will
contain an untrue statement of a material fact or omitted, omits or will omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. At each Applicable Time and at each Delivery
Date, neither (A) the General Disclosure Package or (B) any individual Issuer
Limited-Use Free Writing Prospectus, when considered together with the General
Disclosure Package, included, includes or will include an untrue statement of a
material fact or omitted, omits or will omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. Neither the Prospectus nor any amendment
or supplement thereto (including any prospectus wrapper), as of its issue date,
at the time of any filing with the Commission pursuant to Rule 424(b), at each
Applicable Time and at each Delivery Date, included, includes or will include an
untrue statement of a material fact or omitted, omits or will omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

 

The documents incorporated or deemed to be incorporated by reference in the
Registration Statement, the Prospectus and the General Disclosure Package, when
they were filed with the Commission, conformed in all material respects to the
requirements of the 1934 Act and the 1934 Act Regulations, and none of such
documents contained any untrue statement of a material fact or omitted to state
a material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and any further
documents so filed and incorporated by reference in the Registration Statement,
the Prospectus or the General Disclosure Package, when such documents are filed
with the Commission, will conform in all material respects to the requirements
of the 1934 Act and the 1934 Act Regulations and will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. The Company filed the Registration Statement with the
Commission before using any free writing prospectus and each free writing
prospectus was preceded or accompanied by the Prospectus satisfying the
requirements of Section 10 under the 1933 Act.

 

The representations and warranties in this Section 2(b) shall not apply to
statements in or omissions from the Registration Statement (or any amendment
thereto), the General Disclosure Package or the Prospectus (or any amendment or
supplement thereto) made in reliance upon and in conformity with the Agent
Information (as defined in Section 9(a) below).

 

(c) Issuer Free Writing Prospectuses. Unless the Company has notified or
notifies the Agents otherwise in accordance with Section 6(c) below, no Issuer
Free Writing Prospectus conflicts or will conflict with the information
contained in the Registration Statement or the Prospectus, including any
document incorporated or deemed incorporated by reference therein, or any
preliminary or other prospectus deemed to be a part thereof that has not been
superseded or modified. Each Issuer Free Writing Prospectus has conformed or
will conform in all material respects to the requirements of the 1933 Act and
the 1933 Act Regulations on the date of first use, and the Company has complied
with any filing requirements applicable to an

 

3

--------------------------------------------------------------------------------



 

Issuer Free Writing Prospectus pursuant to the 1933 Act Regulations. The Company
has not made any offer relating to the Shares that would constitute an Issuer
Free Writing Prospectus without the prior written consent of the Agents;
provided, that such consent is deemed to have been given with respect to each
Permitted Free Writing Prospectus (as defined in Section 6(c) below). The
Company has retained in accordance with the 1933 Act Regulations all Issuer Free
Writing Prospectuses that were not required to be filed pursuant to the 1933 Act
Regulations. The first sentence of this Section 2(c) shall not apply to
statements in or omissions from any Issuer Free Writing Prospectus in reliance
upon and in conformity with the Agent Information.

 

(d) Company Not Ineligible Issuer. At the time of filing the Registration
Statement and any post-effective amendment thereto, and at the date hereof, the
Company was not and is not an “ineligible issuer,” as defined in Rule 405,
without taking account of any determination by the Commission pursuant to
Rule 405 that it is not necessary that the Company be considered an ineligible
issuer.

 

(e) [Reserved].

 

(f) Independent Accountants. BDO USA, LLP, who certified the financial
statements and supporting schedules included or incorporated by reference in the
Registration Statement, the General Disclosure Package and the Prospectus are
independent public accountants with respect to the Company as required by the
1933 Act, the 1933 Act Regulations and the Public Company Accounting Oversight
Board (United States).

 

(g) Financial Statements; Non-GAAP Financial Measures. The historical
consolidated financial statements of the Company included or incorporated by
reference in the Registration Statement, the General Disclosure Package and the
Prospectus, together with the related schedules and notes, present fairly, in
all material respects, the financial condition of the Company and its
consolidated subsidiaries at the dates indicated and the statement of
operations, owners’ equity and cash flows of the Company and its consolidated
subsidiaries for the periods specified, and such financial statements have been
prepared in conformity with U.S. generally accepted accounting principles
(“GAAP”) applied on a consistent basis throughout the periods presented. The
supporting schedules, if any, relating to the Company and its consolidated
subsidiaries present fairly in accordance with GAAP the information required to
be stated therein. Except as included or incorporated by reference in the
Registration Statement, the General Disclosure Package and the Prospectus, no
historical or pro forma financial statements or supporting schedules are
required to be included or incorporated by reference in the Registration
Statement, the General Disclosure Package or the Prospectus under the 1933 Act
or the 1933 Act Regulations. All disclosures contained or incorporated by
reference in the Registration Statement, the General Disclosure Package or the
Prospectus regarding “non-GAAP financial measures” (as such term is defined by
the rules and regulations of the Commission) comply in all material respects
with Regulation G under the 1934 Act, and Item 10 of Regulation S-K under the
1933 Act, in each case to the extent applicable.

 

(h) No Material Adverse Change in Business. Except as otherwise disclosed in the
Registration Statement, the General Disclosure Package and the Prospectus, since
the respective dates as of which information is given in the Registration
Statement, the General Disclosure Package or the Prospectus, (A) there has been
no material adverse change in or affecting any of the properties or assets
described in the Registration Statement, the Disclosure Package or the
Prospectus as owned or leased by the Company and its subsidiaries (collectively,
the “Properties”), considered as a whole, or in the condition, financial or
otherwise, or in the earnings or business of the Company and its subsidiaries
considered as one enterprise, whether or not arising in the ordinary course of
business (a “Material Adverse Effect”), (B) there have been no transactions
entered into by the Company or any of its subsidiaries, other than those in the
ordinary course of business, which are material with respect to the Company and
its subsidiaries considered as one enterprise, (C) there has been no liability
or obligation, direct or contingent (including off-balance sheet obligations),
which is material to the Company and its subsidiaries considered as one
enterprise, incurred by the Company or any of its subsidiaries, except
obligations incurred in the ordinary course of business, and (D) there has been
no distribution of any kind declared, paid or made by the Company on any class
of its shares of Common Stock or other form of ownership interests.

 

(i) Good Standing of the Company. The Company has been duly organized and is
validly existing as a corporation in good standing with the State Department of
Assessments and Taxation of Maryland and has all the requisite corporate power
and authority to own, lease and operate its Properties and to conduct its
business as described in the Registration Statement, the General Disclosure
Package and the Prospectus and enter into and perform its obligations under this
Agreement, and is duly qualified as a foreign corporation to transact business
and is in good standing in each other jurisdiction in which such qualification
is required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure so to qualify or to be in good
standing would not, singly or in the aggregate, result in a Material Adverse
Effect.

 

4

--------------------------------------------------------------------------------



 

(j) [Reserved].

 

(k) Significant Subsidiaries. The subsidiaries listed on Schedule 2(k)(i) are
the only subsidiaries of the Company that meet the definition of “significant
subsidiary” (as such term is defined in Rule 1-02 of Regulation S-X). The only
subsidiaries of the Company are the subsidiaries listed on Schedule 2(k)(ii) or
on Exhibit 21 to the Company’s Annual Report on Form 10-K filed with the
Commission on February 26, 2019. Each of the significant subsidiaries of the
Company listed on Schedule 2(k)(i) (the “Significant Subsidiaries”) has been
duly organized and is validly existing and in good standing under the laws of
its respective state of organization and has all the requisite power and
authority to own, lease and operate its Properties and to conduct its business
as described in the Registration Statement, the General Disclosure Package and
the Prospectus, and is duly qualified as a foreign corporation to transact
business and is in good standing in each other jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not, singly or in the aggregate, result in a
Material Adverse Effect; all of the issued equity securities of each Significant
Subsidiary, in the case of a corporation, have been duly authorized and validly
issued and are fully paid and non-assessable, and, in the case of a limited
liability company, are validly issued and purchasers of such equity securities
will have no obligation to make payments to the Significant Subsidiary or its
creditors (other than the purchase price for the equity securities) or
contributions to the Significant Subsidiary or its creditors solely by reason of
the purchasers’ ownership of such equity securities, and, in each case, are
owned, directly or through other subsidiaries of the Company, by the Company,
free and clear of any pledge, lien, encumbrance or claim.

 

(l) Capitalization. The authorized, issued and outstanding shares of capital
stock of the Company is as set forth under the headings “Description of Common
Stock” and “Description of Preferred Stock” in the Registration Statement, as
modified by the description of the number of shares of Common Stock outstanding
set forth under the caption “The Offering” in the General Disclosure Package and
the Prospectus (except for subsequent issuances, if any, pursuant to this
Agreement or pursuant to reservations, agreements or employee benefit plans
referred to in the Registration Statement, the General Disclosure Package and
the Prospectus). Except as disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus, (i) no shares of Common Stock are
reserved for any purpose, (ii) there are no outstanding securities convertible
into or exchangeable for any shares of Common Stock of the Company and
(iii) there are no outstanding options, rights (preemptive or otherwise) or
warrants to purchase or subscribe for shares of Common Stock or any other
securities of the Company. The outstanding shares of Common Stock of the Company
have been duly authorized and are validly issued, fully paid and non-assessable.
None of the outstanding shares of Common Stock of the Company were issued in
violation of the preemptive or other similar rights of any security holder of
the Company.

 

(m) No Equity Awards. Except for as disclosed in the Registration Statement, the
General Disclosure Package and the Prospectus, the Company has no outstanding
stock options or other equity-based awards of or to purchase shares of Common
Stock pursuant to an equity-based compensation plan or otherwise.

 

(n) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by all necessary corporate action on the part of the
Company.

 

(o) Authorization and Description of Shares. The Shares have been duly
authorized for issuance and sale to the Agents pursuant to this Agreement and,
when the Shares have been issued and delivered by the Company pursuant to this
Agreement against payment of the consideration set forth herein, the Shares will
be validly issued and fully paid and non-assessable; and the issuance of the
Shares is not subject to the preemptive, resale rights, rights of first refusal
or other similar rights of any security holder of the Company. The Common Stock
conforms in all material respects to all statements relating thereto contained
in the Registration Statement, the General Disclosure Package and the Prospectus
and such description conforms in all material respects to the rights set forth
in the instruments defining the same. No holder of any of the Shares will be
subject to personal liability solely by reason of being such a holder. The
certificates, if any, to be used to evidence the Shares will, at each Applicable
Time, be in substantially the form filed as an exhibit to the Registration
Statement and will comply in all material respects with all applicable legal
requirements, the requirements of the charter and bylaws of the Company and the
requirements of the New York Stock Exchange (the “NYSE”).

 

(p) Registration Rights. There are no persons with registration rights or other
similar rights to have any securities registered for sale pursuant to the
Registration Statement or otherwise registered for sale by the Company under the
1933 Act.

 

(q) Absence of Violations, Defaults and Conflicts. Neither the Company nor any
of its subsidiaries is (A) in

 

5

--------------------------------------------------------------------------------



 

violation of its respective charter, bylaws, certificate of limited partnership,
agreement of limited partnership or other organizational document, (B) in
default in the performance or observance of any obligation, agreement, covenant
or condition contained in any contract, indenture, mortgage, deed of trust, loan
or credit agreement, note, lease, or other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which it or any of them may
be bound or to which any of the Properties or any other properties or assets of
the Company or any of its subsidiaries is subject (collectively, “Agreements and
Instruments”), except for such defaults that would not, singly or in the
aggregate, result in a Material Adverse Effect, or (C) in violation of any law,
statute, rule, regulation, judgment, order, writ or decree of any arbitrator,
court, governmental body, regulatory body, administrative agency or other
authority, body or agency having jurisdiction over the Company or any of its
subsidiaries or the Properties or any of its other properties, assets or
operations (each, a “Governmental Entity”), except for such violations that
would not, singly or in the aggregate, result in a Material Adverse Effect. The
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated herein and therein and in the Registration
Statement, the General Disclosure Package and the Prospectus (including the
issuance and sale of the Shares and the use of the net proceeds from the sale of
the Shares as described therein under the caption “Use of Proceeds” in the
Prospectus Supplement) and compliance by the Company with its obligations
hereunder and (to the extent a party thereto) thereunder have been duly
authorized by all necessary corporate or limited partnership action, as
applicable, and do not and will not, whether with or without the giving of
notice or passage of time or both, conflict with or constitute a breach of, or
default or Repayment Event (as defined below) under, or to the actual knowledge
of the Company result in the creation or imposition of any lien, charge or
encumbrance upon the Properties or any other properties or assets of the Company
or any of its subsidiaries pursuant to, the Agreements and Instruments (except
for such conflicts, breaches, defaults or Repayment Events or liens, charges or
encumbrances as are described in or contemplated by the Registration Statement,
the General Disclosure Package or the Prospectus that would not, singly or in
the aggregate, result in a Material Adverse Effect), nor will such action result
in any violation of (i) the provisions of the charter, bylaws, certificate of
limited partnership, agreement of limited partnership or other organizational
document, as applicable, of the Company or any of its subsidiaries or (ii) to
the actual knowledge of the Company after due inquiry, any applicable law,
statute, rule, regulation, judgment, order, writ or decree of any Governmental
Entity, except in the case of clause (ii) only, for any such violation that
would not, singly or in the aggregate, result in a Material Adverse Effect. As
used herein, a “Repayment Event” means any event or condition which gives the
holder of any note, debenture or other evidence of indebtedness (or any person
acting on such holder’s behalf) the right to require the repurchase, redemption
or repayment of all or a portion of such indebtedness by the Company or any of
its subsidiaries.

 

(r) Absence of Labor Dispute. No labor dispute with the employees of the Company
or any of its subsidiaries exists or, to the actual knowledge of the Company
after due inquiry, is imminent, which, in any such case, would, singly or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

 

(s) Absence of Proceedings. Except as disclosed in the Registration Statement,
the General Disclosure Package and the Prospectus, there is no action, suit,
proceeding, inquiry or investigation pending, or, to the actual knowledge of the
Company after due inquiry, threatened, against or affecting the Company or any
of its subsidiaries, which is required to be disclosed in the Registration
Statement or the Prospectus (other than as disclosed therein), or which would,
singly or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, or which would materially and adversely affect the consummation
of the transactions contemplated in this Agreement, or the performance by the
Company of its obligations hereunder. The aggregate of all pending legal or
governmental proceedings to which the Company or any of its subsidiaries is a
party or of which any of the Properties or their respective other properties or
assets is the subject which are not described in the Registration Statement, the
General Disclosure Package and the Prospectus, including ordinary routine
litigation incidental to the business, would not reasonably be expected to
result in a Material Adverse Effect.

 

(t) Accuracy of Exhibits. There are no contracts or documents that are required
to be described in the Registration Statement or the Prospectus or to be filed
as exhibits to the Registration Statement that have not been so described or
filed as required.

 

(u) Absence of Further Requirements. No filing with, or authorization, approval,
consent, license, order, registration, qualification or decree of, any
Governmental Entity is necessary or required for the performance by the Company
of its obligations hereunder or in connection with the offering, issuance or
sale of the Shares hereunder or the consummation of the transactions
contemplated by this Agreement, except such as have been already obtained or as
may be required under the 1933 Act, the 1933 Act Regulations, the rules of the
NYSE, the securities laws, real estate syndication laws of any U.S. state or
non-U.S. jurisdiction or the rules and bylaws of the Financial Industry
Regulatory Authority, Inc. (“FINRA”).

 

(v) Possession of Licenses and Permits. Except as disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus, to the actual
knowledge of the Company after due inquiry, the Company and its

 

6

--------------------------------------------------------------------------------



 

subsidiaries possess such permits, licenses, approvals, consents and other
authorizations (collectively, “Governmental Licenses”) issued by the appropriate
Governmental Entities necessary to conduct the business now operated by them,
except where the failure so to possess would not, singly or in the aggregate,
result in a Material Adverse Effect. To the actual knowledge of the Company
after due inquiry, the Company and its subsidiaries are in compliance with the
terms and conditions of all such Governmental Licenses, except where the failure
so to comply would not, singly or in the aggregate, result in a Material Adverse
Effect. To the actual knowledge of the Company after due inquiry, all of the
Governmental Licenses are valid and in full force and effect, except when the
invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not, singly or in the aggregate,
result in a Material Adverse Effect. Except as disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus, neither the
Company nor any of its subsidiaries has received any notice of proceedings
relating to the revocation or modification of any such Governmental Licenses
which, singly or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would result in a Material Adverse Effect.

 

(w) Title to Property. (A) Each of the Company, any of its subsidiaries or any
joint venture in which the Company or any of its subsidiaries owns an interest
(each such joint venture being referred to as a “Related Entity”), as the case
may be, has good and marketable fee or leasehold title to the Properties, in
each case, free and clear of all mortgages, pledges, liens, security interests,
claims, restrictions or encumbrances of any kind (excluding taxes, assessments
and fees not yet due and payable), other than those that (1) are described in
the Registration Statement, the General Disclosure Package and the Prospectus or
(2) to the actual knowledge of the Company after due inquiry, would not, singly
or in the aggregate, materially affect the value of any of the Properties and do
not materially interfere with the use made and proposed to be made of any of the
Properties by the Company, any of its subsidiaries or any Related Entity;
(B) none of the Company, any of its subsidiaries or any Related Entity owns any
real property other than the Properties; (C) to the actual knowledge of the
Company after due inquiry, each of the ground leases, subleases and
sub-subleases relating to a Property, if any, material to the business of the
Company and its subsidiaries, considered as one enterprise, are in full force
and effect, with such exceptions as do not materially interfere with the use
made or proposed to be made of such Properties (taken as a whole) by the
Company, any of its subsidiaries or any Related Entity, and (1) to the actual
knowledge of the Company after due inquiry, no default or event of default has
occurred under any such ground lease, sublease or sub-sublease with respect to
any of the Properties and none of the Company, any of its subsidiaries or any
Related Entity has received any notice of any event which, whether with or
without the passage of time or the giving of notice, or both, would constitute a
default under such ground lease, sublease or sub-sublease and (2) none of the
Company, any of its subsidiaries or any Related Entity has received any notice
of any material claim of any sort that has been asserted by anyone adverse to
the rights of the Company, any of its subsidiaries or any Related Entity under
any of the material ground leases, subleases or sub-subleases mentioned above,
or affecting or questioning the rights of the Company, any of its subsidiaries
or any Related Entity to the continued possession of the leased, subleased or
sub-subleased premises under any such ground lease, sublease or sub-sublease;
(D) all liens, charges, encumbrances, claims or restrictions on any of the
Properties and the assets of the Company, any of its subsidiaries or any Related
Entity that are required to be disclosed in the Registration Statement or the
Prospectus are disclosed therein; (E) to the actual knowledge of the Company
after due inquiry, no tenant under any of the leases at the Properties or any
other party has a right of first refusal, right of first offer or an option to
purchase any of the Properties, except for such rights or options that have been
expressly waived in writing by such parties, which written waivers have been
provided to the Representatives; (F) to the actual knowledge of the Company
after due inquiry, none of the Properties fails to comply with all applicable
codes, laws and regulations (including, without limitation, building and zoning
codes, laws and regulations and laws relating to access to the Properties),
except if and to the extent disclosed in the Registration Statement, the General
Disclosure Package or the Prospectus and except for such failures to comply that
would not, singly or in the aggregate, reasonably be expected to have a Material
Adverse Effect; (G) the mortgages and deeds of trust, if any, that encumber any
of the Properties are not convertible into equity securities of the entity
owning such Property and said mortgages and deeds of trust are not
cross-defaulted or cross-collateralized with any property other than certain
other Properties; and (H) none of the Company, any of its subsidiaries or any
Related Entity or, to the actual knowledge of the Company after due inquiry, any
lessee of any of the Properties is in default under any of the leases governing
the Properties and there is no event which, whether with or without the passage
of time or the giving of notice, or both, would constitute a default under any
of such leases, except such defaults that would not, singly or in the aggregate,
result in a Material Adverse Effect.

 

(x) Possession of Intellectual Property. The Company and its subsidiaries own or
possess, or can acquire on reasonable terms, adequate patents, patent rights,
licenses, inventions, copyrights, know-how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures), trademarks, service marks, trade names or other intellectual
property (collectively, “Intellectual Property”) reasonably necessary to conduct
the business now operated by them, and neither the Company nor any of its
subsidiaries has received any notice or is otherwise aware of any infringement
of or conflict with asserted rights of others with respect to any Intellectual
Property or of any facts or

 

7

--------------------------------------------------------------------------------



 

circumstances which would render any Intellectual Property invalid or inadequate
to protect the interest of the Company or any of its subsidiaries therein, and
which infringement or conflict (if the subject of any unfavorable decision,
ruling or finding) or invalidity or inadequacy, singly or in the aggregate,
would reasonably be expected to result in a Material Adverse Effect.

 

(y) Environmental Laws. Except as disclosed in the Registration Statement, the
General Disclosure Package and the Prospectus and except as would not, singly or
in the aggregate, result in a Material Adverse Effect, (A) none of the Company,
any of its subsidiaries, any Related Entity nor, to the actual knowledge of the
Company after due inquiry, any of the Properties is in violation of any
Environmental Laws (as defined below), (B) the Company, its subsidiaries, the
Related Entities and, to the actual knowledge of the Company after due inquiry,
the Properties have all permits, authorizations and approvals required under any
applicable Environmental Laws and none of the Company, its subsidiaries or the
Related Entities have received any notice that any of them or any of the
Properties is not in compliance with their requirements, (C) none of the
Company, its subsidiaries or any Related Entity have received notice of any
pending or threatened administrative, regulatory or judicial actions, suits,
demands, demand letters, claims, liens, notices of noncompliance or violation,
investigation or proceedings relating to any Environmental Law or Hazardous
Material (as defined below) against the Company, any of its subsidiaries or any
Related Entity or, to the actual knowledge of the Company after due inquiry,
otherwise with regard to the Properties, (D) to the actual knowledge of the
Company after due inquiry, there are no events or circumstances that would
reasonably be expected to form the basis of an order for clean-up or
remediation, or an action, suit or proceeding by any private party or
governmental body or agency, against or affecting the Properties, the Company,
any of its subsidiaries or any Related Entity relating to Hazardous Materials or
any Environmental Laws, and (E) to the actual knowledge of the Company after due
inquiry, none of the Properties is included or proposed for inclusion on the
National Priorities List issued pursuant to CERCLA (as defined below) by the
United States Environmental Protection Agency or on any similar list or
inventory issued by any other federal, state or local governmental authority
pursuant to Environmental Laws. As used herein, “Hazardous Material” shall mean
any flammable explosives, radioactive materials, chemicals, pollutants,
contaminants, wastes, hazardous wastes, toxic substances, mold and any hazardous
material as defined by or regulated under any Environmental Law, including,
without limitation, petroleum or petroleum products, and asbestos-containing
materials. As used herein, “Environmental Law” shall mean any applicable
foreign, federal, state or local law (including statute or common law),
ordinance, rule, regulation or judicial or administrative order, consent decree
or judgment relating to the protection of human health, the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata) or wildlife, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. Secs. 9601-9675 (“CERCLA”), the Hazardous Materials
Transportation Act, as amended, 49 U.S.C. Secs. 5101-5127, the Solid Waste
Disposal Act, as amended, 42 U.S.C. Secs. 6901-6992k, the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. Secs. 11001-11050, the Toxic
Substances Control Act, 15 U.S.C. Secs. 2601-2692, the Federal Insecticide,
Fungicide and Rodenticide Act, 7 U.S.C. Secs. 136-136y, the Clean Air Act, 42
U.S.C. Secs. 7401-7671q, the Clean Water Act (Federal Water Pollution Control
Act), 33 U.S.C. Secs. 1251-1387, and the Safe Drinking Water Act, 42 U.S.C.
Secs. 300f-300j-26, as any of the above statutes may be amended from time to
time, and the regulations promulgated pursuant to any of the foregoing.

 

(z) Utilities and Access. To the actual knowledge of the Company after due
inquiry, water, stormwater, sanitary sewer, electricity and telephone service
are all available at the property lines of each Property over duly dedicated
streets or perpetual easements of record benefiting the applicable Property. To
the actual knowledge of the Company after due inquiry, each of the Properties
has legal access to public roads and all other roads necessary for the use of
each of the Properties.

 

(aa) No Condemnation. The Company has no actual knowledge after due inquiry of
any pending or threatened condemnation proceedings or zoning change or other
proceeding or action that, if determined adversely, would reasonably be expected
to result, singly or in the aggregate, in a Material Adverse Effect.

 

(bb) Accounting Controls and Disclosure Controls. The Company maintains
effective internal control over financial reporting (as defined under
Rule 13a-15 and 15d-15 of the 1934 Act Regulations) and a system of internal
accounting controls sufficient to provide reasonable assurances that
(A) transactions are executed in accordance with management’s general or
specific authorization; (B) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (C) access to assets is permitted only in accordance
with management’s general or specific authorization; and (D) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as described in the Registration Statement, the General Disclosure
Package and the Prospectus, since the Company’s inception, there has been (1) no
material weakness in the Company’s internal control over financial reporting
(whether or not remediated) and (2) no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting.
The Company maintains effective “disclosure controls and

 

8

--------------------------------------------------------------------------------



 

procedures” (as defined under Rule 13a-15(e) of the 1934 Act Regulations) to the
extent required by such rule.

 

(cc) Compliance with the Sarbanes-Oxley Act. The Company and the Company’s
officers or directors, in their capacities as such, are in material compliance
with any applicable provisions of the Sarbanes-Oxley Act of 2002 and any
applicable rules and regulations promulgated thereunder or implementing the
provisions thereof (the “Sarbanes-Oxley Act”), including, without limitation,
Sections 402, 302 and 906 thereof.

 

(dd) Payment of Taxes. All income and other material tax returns of the Company
and its subsidiaries required by law to be filed have been filed, and all taxes
shown by such returns or otherwise assessed, which are due and payable, have
been paid, except assessments against which appeals have been or will be
promptly taken and as to which adequate reserves have been provided. The Company
and its subsidiaries have filed all other tax returns that are required to have
been filed by them pursuant to applicable foreign, state, local or other law
except insofar as the failure to file such returns would not, singly or in the
aggregate, result in a Material Adverse Effect, and all taxes shown by such
returns or otherwise assessed, which are due and payable, have been paid, except
assessments against which appeals have been or will be promptly taken and as to
which adequate reserves have been provided. The charges, accruals and reserves
on the books of the Company and its subsidiaries in respect of any tax liability
for any years not finally determined are adequate to meet any assessments or
re-assessments for additional tax for any years not finally determined, except
to the extent of any inadequacy that would not, singly or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

(ee) ERISA. The Company is in compliance in all material respects with all
applicable provisions of the Employee Retirement Income Security Act of 1974, as
amended, including the regulations and published interpretations thereunder
(“ERISA”). No “reportable event” (as defined in Section 4043 of ERISA) has
occurred with respect to any “pension plan” (as defined in Section 3(2) of
ERISA) for which the Company would have any liability. The Company has not
incurred nor expects to incur liability under (i) Title IV of ERISA with respect
to termination of, or withdrawal from, any “pension plan” or “multi-employer
plan” (as defined in Section 3(37) of ERISA), or (ii) Sections 412, 403, 431,
432 or 4971 of the Internal Revenue Code of 1986, as amended (the “Code”). Each
“pension plan” for which the Company would have any liability that is intended
to be qualified under Section 401(a) of the Code is so qualified in all material
respects and nothing has occurred thereunder, whether by action or by failure to
act, which would cause the loss of such qualification, except where the failure
to be so qualified would not, singly or in the aggregate, result in a Material
Adverse Effect.

 

(ff) Business Insurance. The Company and its subsidiaries carry or are entitled
to the benefits of insurance, by recognized and reputable insurers, in such
amounts and covering such risks as are commercially reasonable in the business
in which the Company is engaged, and all such insurance is in full force and
effect. The Company has no reason to believe that it or any of its subsidiaries
will not be able to (A) renew, if desired, its existing insurance coverage as
and when such policies expire or (B) obtain similar coverage from similar
institutions as may be necessary or appropriate to conduct its business as now
conducted and at a cost that would not, singly or in the aggregate, reasonably
be expected to result in a Material Adverse Effect. There are no claims by the
Company nor any of its subsidiaries under any insurance policy as to which any
insurance company has denied liability or insurance coverage, except where such
denial would not simply or in the aggregate, result in a Material Adverse
Effect.

 

(gg) Title Insurance. The Company and each of its subsidiaries and each Related
Entity, as applicable, carries or is entitled to the benefits of title insurance
on the fee interests and/or leasehold interests (in the case of a ground lease
interest) with respect to each Property with recognized and reputable insurers,
in an amount not less than such entity’s cost for the real property comprising
such Property, insuring that such party is vested with good and insurable fee or
leasehold title, as the case may be, to each such Property.

 

(hh) Investment Company Act. The Company is not required, or upon the issuance
and sale of the Shares as contemplated herein and the application of the net
proceeds therefrom as described in the Registration Statement, the General
Disclosure Package and the Prospectus will be required, to register as an
“investment company” under the Investment Company Act of 1940, as amended (the
“1940 Act”).

 

(ii) Absence of Manipulation. Neither the Company nor any of its subsidiaries or
other affiliates has taken nor will take, directly or indirectly, any action
which is designed, or would reasonably be expected, to cause or result in, or
which constitutes, the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Shares.

 

(jj) Foreign Corrupt Practices Act. None of the Company, any of its subsidiaries
or, to the actual knowledge

 

9

--------------------------------------------------------------------------------



 

of the Company after due inquiry, any director, officer, agent, employee,
affiliate or other person acting on behalf of the Company or any of its
subsidiaries is aware of or has taken any action, directly or indirectly, that
would result in a violation by such persons of the Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder (the “FCPA”),
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA. Each of the Company and its
subsidiaries and, to the actual knowledge of each of the Company after due
inquiry, its affiliates have conducted their businesses in compliance with the
FCPA and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

 

(kk) Money Laundering Laws. The operations of each of the Company and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any Governmental Entity (collectively, the “Money Laundering Laws”).
No action, suit or proceeding or, to the actual knowledge of the Company after
due inquiry, inquiry or investigation by or before any Governmental Entity
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending and, to the actual knowledge of the Company after due
inquiry, no such action, suit, proceeding, inquiry or investigation is
threatened.

 

(ll) OFAC. None of the Company, any of its subsidiaries nor, to the actual
knowledge of the Company after due inquiry, any director, officer, agent,
employee, affiliate or other person acting on behalf of the Company or any of
its subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”). The
Company will not directly or indirectly use the proceeds of the sale of the
Shares, or lend, contribute or otherwise make available such proceeds to any of
its subsidiaries, joint venture partners or other persons, for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

 

(mm) Statistical and Market-Related Data. Any statistical and market-related
data included in the Registration Statement, the General Disclosure Package or
the Prospectus are based on or derived from sources that the Company reasonably
and in good faith believes to be reliable and accurate in all material respects.

 

(nn) Real Estate Investment Trust; Operating Partnership. Commencing with its
taxable year ended December 31, 2015, the Company was organized and has operated
in conformity with the requirements for qualification and taxation as a real
estate investment trust (“REIT”) under the Code, and the Company’s current and
proposed method of operation will enable the Company to meet the requirements
for qualification and taxation as a REIT under the Code for its taxable year
ending December 31, 2018 and thereafter. All statements regarding the Company’s
qualification and taxation as a REIT and descriptions of the Company’s
organization and proposed method of operation (inasmuch as they relate to the
Company’s qualification and taxation as a REIT) set forth in the Registration
Statement, the General Disclosure Package and the Prospectus are accurate and
fair summaries of the legal or tax matters described therein in all material
respects. The Operating Partnership has been and will be treated either as a
“partnership” within the meaning of Sections 7701(a)(2) and 761(a) of the Code
or an entity disregarded from the Company for federal and applicable state
income tax purposes, and not as a “publicly traded partnership” taxable as a
corporation under Section 7704 of the Code.

 

(oo) Prior Sales of Common Stock or OP Units. Except as disclosed in the
Registration Statement, the General Disclosure Package and the Prospectus, the
Company has not issued, sold or distributed any shares of Common Stock and the
Operating Partnership has not issued, sold or distributed any OP Units.

 

(pp) Approval of Listing. The Shares have been approved for listing on the NYSE,
subject to official notice of issuance.

 

(qq) Distributions. Except as disclosed in the Registration Statement, the
General Disclosure Package and the Prospectus and, for the avoidance of doubt,
except in connection with certain restrictive covenants contained in the Second
Amended and Restated Credit Agreement, dated as of March 29, 2017, among the
Company, the Operating Partnership, SunTrust Bank, as administrative agent and
the other lenders party thereto, (A) the Company is not currently prohibited,
directly or indirectly, from making any distributions to its stockholders and
(B) neither the Operating Partnership nor any subsidiary thereof is prohibited,
directly or indirectly, from making any distributions to the Company or any
other subsidiary of the Operating Partnership, from making any other
distribution on any of its equity interests or from repaying any loans or

 

10

--------------------------------------------------------------------------------



 

advances made by the Company, the Operating Partnership or any other subsidiary
of the Operating Partnership.

 

(rr) Finder’s Fees. Except as disclosed in the Registration Statement, the
General Disclosure Package and the Prospectus, the Company has not incurred any
liability for any finder’s fees or similar payments in connection with the
offering and sale of the Shares contemplated in this Agreement, except as may
otherwise exist with respect to the Agents pursuant to this Agreement.

 

(ss) Certain Relationships. No relationship, direct or indirect, exists between
or among the Company, on the one hand, and the directors, officers,
stockholders, partners, customers or suppliers of the Company, on the other
hand, which is required to be described in the Registration Statement, the
General Disclosure Package or the Prospectus which is not so described.

 

(tt) No Ratings. No securities issued by or loans to the Company or any of its
subsidiaries are rated by any “nationally recognized statistical rating
organization” (as defined for purposes of Rule 436(g) under the 1933 Act).

 

(uu) Forward-Looking Statements. The information contained in the Registration
Statement, the General Disclosure Package, the Prospectus and any Issuer Free
Writing Prospectus that constitutes “forward looking” information within the
meaning of Section 27A of the 1933 Act and Section 21E of the 1934 Act were made
by the Company on a reasonable basis and reflect the Company’s good faith belief
or estimate of the matters described therein.

 

(vv) No Other Materials. The Company has not distributed and, prior to the later
to occur of (i) each Applicable Time and (ii) completion of the distribution of
the Shares, will not distribute any prospectus (as such term is defined in the
1933 Act and the rules and regulations promulgated by the Commission thereunder)
in connection with the offering and sale of the Shares other than the
Registration Statement, the General Disclosure Package and the Prospectus or
other materials, if any, permitted by the 1933 Act or by the rules and
regulations promulgated by the Commission thereunder and approved by the Agents.

 

(ww) Certificates. Any certificate signed by any officer of the Company
delivered to the Agents or to counsel for the Agents shall be deemed a
representation and warranty by the Company to the Agents as to the matters
covered thereby.

 

3.                                      (a) On the basis of the representations,
warranties and agreements herein contained and subject to the terms and
conditions set forth herein, upon an Agent’s acceptance of the terms of a
Placement Notice (as defined in Section 3(b) below) or such other instructions
provided by the Company to such Agent pursuant to Section 3(b) or upon receipt
by such Agent of an Acceptance (as defined in Section 3(c) below), as the case
may be, and unless the sale of the Placement Shares (as defined in
Section 3(b) below) as described therein has been declined, suspended or
otherwise terminated in accordance with the terms of this Agreement, the Company
agrees to issue and sell through the applicable Agent, as sales agent, and such
Agent agrees, subject to the limitations and provisions in this Section 3 or as
may otherwise be agreed to between the parties from time to time, to use its
commercially reasonable efforts consistent with its normal trading and sales
practices to sell as sales agent for the Company, the Shares. Sales of the
Shares, if any, through any Agent acting as sales agent will be made by means of
ordinary brokers’ transactions or otherwise at market prices prevailing at the
time of sale, at prices related to prevailing market prices or at negotiated
prices.

 

(b) The Shares are to be sold on a daily basis or otherwise as shall be agreed
to by the Company and the applicable Agent on any day that is a trading day for
the NYSE (other than a day on which the NYSE is scheduled to close prior to its
regular weekday closing time) (each, a “Trading Day”), and on which the Company
has instructed such Agent to make such sales and such Agent has agreed to make
such sales, in each case in accordance with Section 3(c) below. On any Trading
Day, the Company may sell Shares through any one Agent of the Company’s choice
in its sole discretion. For the avoidance of doubt, the foregoing limitation to
sell Shares through only one of the Agents of the Company’s choice on any
Trading Day shall not apply to sales solely to employees or security holders of
the Company or its Subsidiaries, or to a trustee or other person acquiring such
securities for the accounts of such persons in which Sandler O’Neill & Partners,
L.P., Evercore Group L.L.C., SunTrust Robinson Humphrey, Inc., BB&T Capital
Markets, a division of BB&T Securities, LLC, Fifth Third Securities, Inc. or
Janney Montgomery Scott LLC is acting for the Company in a capacity other than
as an Agent under this Agreement. Prior to the commencement of the offering,
when the Company wishes to issue and sell the Shares hereunder, it will notify
the applicable Agent at least one or five (as applicable) “business days,” as
defined in Rule 100 of Regulation M (a “Regulation M Business Day”), prior to
the Trading Day on which sales are desired to commence by e-mail notice (or
other method mutually agreed to in writing by the parties) containing the
parameters in accordance with which it desires the Shares to be sold, which
shall at a minimum include the number of Shares desired to be issued (the
“Placement Shares”), a form of which containing

 

11

--------------------------------------------------------------------------------



 

such minimum sales parameters necessary is attached hereto as Annex I (a
“Placement Notice”). The Placement Notice shall originate from any of the
individuals from the Company set forth on Schedule I (with a copy to each of the
other individuals from the Company listed on such schedule), and shall be
addressed to each of the individuals from the applicable Agent set forth on
Schedule I as shall be set forth in a written notice from such Agent to the
Company from time to time. On any Trading Day that the Company wishes to issue
and sell the Shares hereunder (each, a “Placement”), the Company may, prior to
9:30 a.m. (New York City Time) on such Trading Day, instruct the applicable
Agent by telephone (confirmed promptly by email, which confirmation will be
promptly acknowledged by the Agent), or such other method mutually agreed to in
writing by the parties, as to the maximum number of Shares to be sold by such
Agent on such day (in any event not in excess of the number available for sale
under the Prospectus and the currently effective Registration Statement) and the
minimum price per Share at which such Shares may be sold. For purposes of this
Agreement, whenever a party is required to take action or refrain from taking
action one or five Regulation M Business Days prior to a particular date, the
determination as to whether the applicable period shall be one or five
Regulation M Business Days will depend on whether, at the particular time in
question, the applicable “restricted period,” as defined in Rule 100 of
Regulation M, for the Shares is one or five Regulation M Business Days.

 

(c) If the applicable Agent agrees to accept such proposed terms included in the
Placement Notice (which it may decline to do for any reason in its sole
discretion) or, following discussion with the Company, agrees to accept amended
terms, such Agent will, prior to 4:30 p.m. (New York City Time) on the business
day following the business day on which such Placement Notice is delivered to
such Agent, issue to the Company a notice by e-mail (or other method mutually
agreed to in writing by the parties) addressed to all of the individuals from
the Company and such Agent set forth on Schedule I) setting forth the terms that
such Agent is willing to accept. Where the terms provided in the Placement
Notice are amended as provided for in the immediately preceding sentence, such
terms will not be binding on the Company or the applicable Agent until the
Company delivers to such Agent an acceptance by e-mail (or other method mutually
agreed to in writing by the parties) of all of the terms of such Placement
Notice, as amended (the “Acceptance”), which e-mail shall be addressed to all of
the individuals from the Company and the applicable Agent set forth on Schedule
I. The Placement Notice (as amended by the corresponding Acceptance, if
applicable) shall be effective upon receipt by the Company of such Agent’s
acceptance of the terms of the Placement Notice or upon receipt by such Agent of
the Company’s Acceptance, as the case may be, unless and until (i) the entire
amount of the Placement Shares set forth in the Placement Notice has been sold,
(ii) the Company issues a subsequent Placement Notice with parameters
superseding those on the earlier dated Placement Notice, (iii) this Agreement
has been terminated under the provisions of Section 10 or (iv) either party
shall have suspended the sale of the Placement Shares in accordance with the
terms of this Agreement. It is expressly acknowledged and agreed that neither
the Company nor the applicable Agent will have any obligation whatsoever with
respect to a Placement or any Placement Shares unless and until the Company
delivers a Placement Notice to such Agent and either (x) such Agent accepts the
terms of such Placement Notice or (y) where the terms of such Placement Notice
are amended, the Company accepts such amended terms by means of an Acceptance
pursuant to the terms set forth above, and then only upon the terms specified in
the Placement Notice (as amended by the corresponding Acceptance, if applicable)
and herein. In the event of a conflict between the terms of this Agreement and
the terms of a Placement Notice (as amended by the corresponding Acceptance, if
applicable), the terms of the Placement Notice (as amended by the corresponding
Acceptance, if applicable) will control.

 

(d) The Company or the applicable Agent may, upon notice to the other party
hereto by telephone (confirmed promptly by e-mail to those individuals specified
on Schedule I), suspend or terminate the offering of the Shares for any reason
and at any time; provided, however, that such suspension or termination shall
not affect or impair the parties’ respective obligations with respect to the
Shares sold hereunder or which an investor has agreed to purchase but which have
not been delivered by the Company and paid for by such investor as contemplated
hereby, prior to the giving of such notice.

 

(e) Under no circumstances shall the aggregate gross sale price or number of
Shares sold pursuant to this Agreement exceed (i) the Maximum Amount, as reduced
by the aggregate gross sales price of prior sales of Shares under this
Agreement, (ii) the amount available for issuance under the Prospectus and the
then currently effective Registration Statement or (iii) authorized from time to
time to be issued and sold under this Agreement by the Board or the Designated
Subcommittee and notified to the applicable Agent in writing. In addition, under
no circumstances shall any Shares be sold at a price lower than the minimum
price therefor authorized from time to time by the Company’s board of directors
(the “Board”) or a duly authorized committee or subcommittee thereof (the
“Designated Subcommittee”) and notified to the applicable Agent in writing.
Notwithstanding anything to the contrary contained herein (other than the
following sentence), the parties hereto agree that compliance with the
limitations set forth in this Section 3(e) regarding the aggregate offering
price of the Shares issued and sold under this Agreement shall be the sole
responsibility of the Company, and the applicable Agent shall have no obligation
in connection with such compliance. Each Agent covenants and agrees not to make
any sales of the Shares on behalf of the Company other than as permitted by the
terms of this Agreement.

 

12

--------------------------------------------------------------------------------



 

(f) Subject to the terms of the Placement Notice (as amended by the
corresponding Acceptance, if applicable) or such other instructions provided by
the Company to the applicable Agent pursuant to Section 3(b), such Agent may
sell Placement Shares by any method permitted by law deemed to be an “at the
market” offering as defined in Rule 415 of the 1933 Act, including without
limitation sales made directly on the NYSE, on any other existing trading market
for the Common Stock or to or through a market maker. Subject to the terms of
the Placement Notice (as amended by the corresponding Acceptance, if applicable)
or such other instruction provided by the Company to the applicable Agent
pursuant to Section 3(b), such Agent may also sell Placement Shares by any other
method permitted by law, including but not limited to privately negotiated
transactions subject to the prior written approval of the Company.
Notwithstanding anything to the contrary herein and for a period of time
beginning one or five Regulation M Business Days, as applicable, prior to the
time when the first sale pursuant to a Placement Notice occurs and continuing
through the time such Placement Notice is in effect, the applicable Agent agrees
that in no event will it or any of its affiliates engage in any market making,
stabilization or other market or trading activity with regard to the Shares if
such activity would be prohibited under Regulation M or other anti-manipulation
rules under the 1933 Act or the 1934 Act.

 

(g) The compensation payable to the applicable Agent for sales of Shares in no
event shall exceed 2.00% of the gross sales price of the Shares. The remaining
proceeds, after further deduction for any transaction fees, transfer taxes or
other similar fees, taxes or charges imposed by any federal, state, local or
other governmental, regulatory or self-regulatory organization in respect of
such sales, shall constitute the net proceeds to the Company for such Shares
(the “Net Proceeds”). The applicable Agent shall notify the Company as promptly
as practicable if any deduction described in the preceding sentence will be
required.

 

(h) The applicable Agent shall provide written confirmation (which may be by
e-mail) to the Company following the close of trading on the NYSE each day on
which Shares are sold under this Agreement setting forth the number of Shares
sold on such day, the gross sales prices of the Shares, the Net Proceeds to the
Company and the compensation payable by the Company to such Agent under this
Agreement with respect to such sales.

 

(i) Settlement for sales of Shares will occur on the second business day that is
also a Trading Day following the trade date on which such sales are made, unless
another date shall be agreed to by the Company and the applicable Agent (each
such day, a “Delivery Date”). On each Delivery Date, the Shares sold through the
applicable Agent for settlement on such date shall be delivered by the Company
to such Agent against payment of the Net Proceeds from the sale of such Shares.
Settlement for all Shares shall be effected by book-entry delivery of Shares to
the applicable Agent’s account at The Depository Trust Company against payment
by such Agent of the Net Proceeds from the sale of such Shares in same day funds
delivered to an account designated by the Company. If the Company or its
transfer agent (if applicable) shall default on its obligation to deliver Shares
through the applicable Agent on any Delivery Date, the Company shall
(A) indemnify and hold such Agent harmless against any loss, claim or damage
arising from or as a result of such default by the Company and (B) pay such
Agent any commission to which it would otherwise be entitled absent such
default. If the applicable Agent breaches this Agreement by failing to deliver
the applicable Net Proceeds on any Delivery Date for Shares delivered by the
Company, such Agent will pay the Company interest based on the effective
overnight federal funds rate until such proceeds, together with such interest,
have been fully paid.

 

(j) The Company agrees that any offer to sell, any solicitation of an offer to
buy, or any sales of Shares or any other equity security of the Company shall
only be effected by or through the applicable Agent, from the period beginning
one or five Regulation M Business Days, as applicable, prior to the time when
the first sale pursuant to a Placement Notice occurs and continuing through the
time such Placement Notice is in effect; provided, however, that the foregoing
limitation shall not apply to (i) exercise of any option, warrant, right, unit
or any conversion privilege set forth in the instrument governing such security
or any other security of the Company or the Subsidiaries or (ii) issuances and
sales solely to employees, directors or security holders of the Company or the
Subsidiaries, or to a trustee or other person acquiring such securities for the
accounts of such persons.

 

(k) The Company consents to the Agents trading in the Common Stock for the
Agents’ own accounts and for the accounts of their clients at the same time as
sales of the Shares occur pursuant to this Agreement or pursuant to a Terms
Agreement.

 

(l) The Company acknowledges and agrees that (i) there can be no assurance that
the Agents will be successful in selling the Shares, (ii) the Agents may not
solicit any offers to buy the Shares, (iii) the Agents will incur no liability
or obligation to the Company or any other person or entity if they do not sell
the Shares for any reason other than a

 

13

--------------------------------------------------------------------------------



 

failure by the Agents to use their commercially reasonable efforts consistent
with their normal trading and sales practices to sell such Shares as required
under this Section 3, subject to the limitations and provisions in this
Section 3 or as may otherwise be agreed to between the parties from time to time
and (iv) the Agents shall be under no obligation to purchase Shares on a
principal basis pursuant to this Agreement, except as otherwise agreed by the
applicable Agent and the Company in a Terms Agreement.

 

(m) At each Applicable Time, each Delivery Date and each Representation Date,
the Company shall be deemed to have affirmed each representation, warranty,
covenant and other agreement contained in this Agreement. Any obligation of the
Agents to use their commercially reasonable efforts to sell the Shares on behalf
of the Company shall be subject to the continuing accuracy of the
representations and warranties of the Company, to the performance by the Company
of its obligations hereunder and to the continuing satisfaction of the
additional conditions specified in Section 8 of this Agreement.

 

4.             Alternative Arrangements.

 

(a) If the Company wishes to issue and sell the Shares through any Agent of the
Company’s choice other than as set forth in Section 3 of this Agreement (an
“Alternative Placement”), it will notify the applicable Agent of the proposed
terms of such Alternative Placement. If such Agent, acting as principal or
agent, wishes to accept such proposed terms (which it may decline to do for any
reason in its sole discretion) or, following discussions with the Company wishes
to accept amended terms, such Agent and the Company will enter into a Terms
Agreement, setting forth the terms of such Alternative Placement.

 

(b) The terms set forth in a Terms Agreement will not be binding on the Company
or any Agent unless and until the Company and such Agent have each executed such
Terms Agreement accepting all of the terms of such Terms Agreement. In the event
of a conflict between the terms of this Agreement and the terms of a Terms
Agreement, the terms of such Terms Agreement will control.

 

5.                                      (a) Notwithstanding any other provision
of this Agreement, (i) the Company shall not offer or sell, or instruct the
Agents to offer or sell, any Shares, (ii) the Company, by notice to the Agents
given by telephone (confirmed promptly by e-mail), shall cancel any instructions
for such offer or sale of Shares, and (iii) the Agents shall not be obligated to
offer or sell any Shares, (x) at any time or during any period that the Company
is or could be deemed to be, or the Agents reasonably believe that the Company
is, in possession of material non-public information or (y) except as provided
in Section 5(b) below, at any time from and including the date (each, an
“Announcement Date”) on which the Company shall issue a press release
containing, or shall otherwise publicly announce, its earnings, revenues or
other results of operations (each, an “Earnings Announcement”) through and
including the time that is twenty-four (24) hours after the time that the
Company files (a “Filing Time”) a Quarterly Report on Form 10-Q or an Annual
Report on Form 10-K that includes consolidated financial statements as of and
for the same period or periods, as the case may be, covered by such Earnings
Announcement. For purposes of this Section 5(a) and Section 5(b) below,
references to “twenty-four (24) hours” shall exclude any hours in a day that is
not a business day.

 

(b) If the Company wishes to offer or sell Shares on any date during the period
from and including an Announcement Date through and including the time that is
twenty-four (24) hours after the corresponding Filing Time, the Company shall
(i) prepare and deliver to the Agents (with a copy to counsel to the Agents) a
Current Report on Form 8-K which shall include substantially the same financial
and related information as was set forth in the relevant Earnings Announcement
(other than any earnings projections or similar forward-looking data) (each, an
“Earnings 8-K”), in form and substance reasonably satisfactory to the Agents,
and obtain the consent of the Agents to the filing thereof (such consent not to
be unreasonably withheld, conditioned or delayed), (ii) provide the Agents with
the officers’ certificate and accountants’ letter called for by Sections
6(n) and (p), respectively, and (iii) file (and not furnish) such Earnings 8-K
with the Commission. If the Company fully satisfies the requirements of clauses
(i) through (iii) of this Section 5(b), then the provisions of Section 5(a),
except as otherwise provided herein, shall not be applicable for the period from
and after the time at which the foregoing conditions shall have been satisfied
(or, if later, the time that is twenty-four (24) hours after the time that the
relevant Earnings Announcement was first publicly released) through and
including the time that is twenty-four (24) hours after the Filing Time of the
relevant Quarterly Report on Form 10-Q or Annual Report on Form 10-K, as the
case may be. For purposes of clarity, the parties hereto agree that (A) the
delivery of any officers’ certificate or accountants’ letter pursuant to this
Section 5(b) shall not relieve the Company from any of its obligations under
this Agreement with respect to any such Quarterly Report on Form 10-Q or Annual
Report on Form 10-K, as the case may be, including, without limitation, the
obligation to deliver officers’ certificates, accountants’ letters and legal
opinions and related letters as provided in Section 8 hereof, (B) this
Section 5(b) shall in no way affect the provisions of clause (x) of
Section 5(a), which shall have independent application and (C) the provisions of
this Section 5(b) shall in no way affect the Company’s ability to file, subject
to compliance with other applicable provisions of

 

14

--------------------------------------------------------------------------------



 

this Agreement, Current Reports on Form 8-K relating to earnings or other
matters.

 

6.             The Company agrees with the Agents as follows:

 

(a) The Company will prepare the Prospectus in a form approved by the Agents and
file such Prospectus pursuant to Rule 424(b) under the 1933 Act on or prior to
the date that is one business day following the date hereof unless otherwise
agreed to by the Agents and will make no further amendment or any supplement to
the Registration Statement or Prospectus (other than through any documents
incorporated therein by reference) which shall be reasonably disapproved by the
Agents promptly after reasonable notice thereof; to advise the Agents, promptly
after it receives notice thereof, of the time when any amendment to the
Registration Statement has been filed or becomes effective or any supplement to
the Prospectus or any amended Prospectus has been filed and during the
Prospectus Delivery Period (defined as such period of time after the first date
of the public offering of the Shares as in the opinion of counsel for the Agents
a prospectus relating to the Shares is required by law to be delivered (or
required to be delivered but for Rule 172 under the 1933 Act) in connection with
sales of the Shares) to furnish the Agents with copies thereof; to advise the
Agents, promptly after it receives notice thereof, of the issuance by the
Commission of any stop order or of any order preventing or suspending the use of
any Issuer Free Writing Prospectus or Prospectus, of the suspension of the
qualification of the Shares for offering or sale in any jurisdiction, of the
initiation or threatening of any proceeding for any such purpose, or of any
request by the Commission for the amending or supplementing of the Registration
Statement, any Issuer Free Writing Prospectus or Prospectus or for additional
information; and, in the event of the issuance of any stop order or of any order
preventing or suspending the use of any Issuer Free Writing Prospectus or
Prospectus or suspending any such qualification, promptly to use its
commercially reasonable efforts to obtain the withdrawal of such order.

 

(b) The Company will, during any period when the delivery of a prospectus is
required in connection with the offering or sale of Shares (including, without
limitation, pursuant to Rule 173(d) of the 1933 Act), if any event shall have
occurred as a result of which the Prospectus as then amended or supplemented
would include an untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, or, if for any
other reason it shall be necessary to amend or supplement the Prospectus
(including, without limitation, any document incorporated by reference therein)
in order to comply with the 1933 Act or the 1934 Act, notify the Agents and,
upon their request, file such document and prepare and furnish without charge to
the Agents as many copies as the Agents may from time to time reasonably request
of an amended or supplemented Prospectus (or incorporated document, as the case
may be) that will correct such statement or omission or effect such compliance.
Upon such notification, the Agents will cease selling the Shares on the
Company’s behalf pursuant to this Agreement and suspend the use of the
Prospectus until such amendment or supplement is filed; provided, however, that
such suspension or termination shall not affect or impair the parties’
respective obligations with respect to the Shares sold hereunder or which an
investor has agreed to purchase but which has not been delivered by the Company
and paid for by such investor as contemplated hereby, prior to the giving of
such notice.

 

(c) The Company represents and agrees that, unless it obtains the prior written
consent of the Agents, and the Agents represent and agree that, unless they
obtain the prior written consent of the Company, they have not made and will not
make any offer relating to the Shares that would constitute an “issuer free
writing prospectus,” as defined in Rule 433 under the 1933 Act, or that would
otherwise constitute a “free writing prospectus,” as defined in Rule 405 under
the 1933 Act, required to be filed with the Commission. Any such free writing
prospectus consented to by the Company and the Agents is hereinafter referred to
as a “Permitted Free Writing Prospectus.” The Company represents that it has
treated or agrees that it will treat each Permitted Free Writing Prospectus as
an “issuer free writing prospectus,” as defined in Rule 433, and has complied
and will comply with the requirements of Rule 433 applicable to any Permitted
Free Writing Prospectus, including timely filing with the Commission where
required, legending and record keeping. The Company represents that it has
satisfied the conditions in Rule 433 to avoid a requirement to file with the
Commission any electronic road show.

 

(d) Promptly from time to time to take such action as the Agents may reasonably
request to qualify the Shares for offering and sale under the securities laws of
such jurisdictions as the Agents may request and to comply with such laws so as
to permit the continuance of sales and dealings therein in such jurisdictions
for as long as may be necessary to complete the distribution of the Shares,
provided that in connection therewith the Company shall not be required to
qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction.

 

(e) During the period in which a prospectus is required to be delivered under
the 1933 Act or the 1934 Act in connection with any sale of Shares (including,
without limitation, pursuant to Rule 173(d) of the 1933 Act), to furnish the
Agents with copies of the Prospectus or a supplement to the Prospectus in New
York City in such quantities as the Agents may

 

15

--------------------------------------------------------------------------------



 

from time to time reasonably request.

 

(f) To make generally available to its securityholders as soon as practicable an
earnings statement of the Company and its consolidated subsidiaries (which need
not be audited) complying with Section 11(a) of the 1933 Act and the rules and
regulations thereunder (including, at the option of the Company, Rule 158).

 

(g) To furnish to its stockholders, as soon as practicable after the end of each
fiscal year, an annual report (including a balance sheet and statements of
income, stockholders’ equity and cash flows of the Company and its consolidated
subsidiaries certified by an independent registered public accounting firm) and,
as soon as practicable after the end of each of the first three quarters of each
fiscal year (beginning with the fiscal quarter ending after the effective date
of the Registration Statement), to make available to its stockholders
consolidated summary financial information of the Company and its consolidated
subsidiaries for such quarter in reasonable detail.

 

(h) Until the earlier of the Shares ceasing to be outstanding or the third year
anniversary of the latest effective date of the Registration Statement, to
furnish to the Agents copies of all reports or other communications (financial
or other) furnished to stockholders, and to deliver to you as soon as they are
available, copies of any reports and financial statements furnished to or filed
with the Commission or any national securities exchange on which any class of
securities of the Company is listed; provided the Company will be deemed to have
furnished such reports and financial statements to the Agents to the extent they
are filed on the Commission’s EDGAR system.

 

(i) To use the net proceeds received by it from the sale of the Shares pursuant
to this Agreement in the manner specified in each of the General Disclosure
Package and the Prospectus under the caption “Use of Proceeds.”

 

(j) To use its reasonable best efforts to list the Shares on the NYSE.

 

(k) To file with the Commission such information on Form 10-K or Form 10-Q as
may be required by Rule 463 under the 1933 Act.

 

(l) To comply, and to use its reasonable best efforts to cause the Company’s
directors and officers, in their capacities as such, to comply, in all material
respects, with all effective applicable provisions of the Sarbanes-Oxley Act and
the rules and regulations thereunder.

 

(m) The Company will reasonably cooperate on a timely basis with any reasonable
due diligence request from, or review conducted by, the Agents or their counsel
from time to time in connection with the transactions contemplated hereby,
including, without limitation, and upon reasonable notice, providing information
and making available documents and appropriate corporate officers, during
regular business hours and at the Company’s principal offices and/or by
telephone, as the Agents or their counsel may reasonably request (each such
process, a “Due Diligence Process”).

 

(n) Upon commencement of the offering of Shares under this Agreement, promptly
after each (i) date the Registration Statement or the Prospectus shall be
amended or supplemented (other than (1) by an amendment or supplement providing
solely for the determination of the terms of the Shares, (2) in connection with
the filing of any report or other document under Section 13, 14 or 15(d) of the
1934 Act or (3) by a prospectus supplement relating to the offering of other
securities (including, without limitation, other shares of Common Stock)) (each
such date, a “Registration Statement Amendment Date”), (ii) date on which the
Company shall file (x) an Annual Report on Form 10-K, Quarterly Report on
Form 10-Q or Earnings 8-K or (y) an amendment to any such report or document
(each such date, a “Company Periodic Report Date”) and, (iii) reasonable request
by the Agents; provided, that such request follows a Due Diligence Process (each
date of any such request, a “Supplemental Request Date”) (each of the date of
the commencement of the offering of Shares under this Agreement and each
Registration Statement Amendment Date, Company Periodic Report Date and
Supplemental Request Date is hereinafter referred to as a “Representation
Date”), the Company will furnish or cause to be furnished to the Agents (with a
copy to counsel to the Agents) a certificate dated such Representation Date (or,
in the case of an amendment or supplement to the Registration Statement or the
Prospectus (including, without limitation, by the filing of an Annual Report on
Form 10-K, Quarterly Report on Form 10-Q or Earnings 8-K or any amendment
thereto), the date of the effectiveness of such amendment to the Registration
Statement or the date of filing with the Commission of such supplement or any
such Form 10-K, Form 10-Q, Earnings 8-K or amendment thereto, as the case may
be), in a form reasonably satisfactory to the Agents to the effect that the
statements contained in the certificate referred to in Section 8(j) of this
Agreement which was last furnished to the Agents are true and correct as of the
date of such certificate as though made at and as of the date of such
certificate (except that such statements shall be deemed to relate to the
Registration Statement, the Prospectus and the General Disclosure Package as

 

16

--------------------------------------------------------------------------------



 

amended and supplemented to the date of such certificate) or, in lieu of such
certificate, a certificate of the same tenor as the certificate referred to in
Section 8(j), but modified as necessary to relate to the Registration Statement,
the Prospectus and the General Disclosure Package as amended and supplemented to
the date of such certificate. As used in this paragraph, to the extent there
shall be an Applicable Time on or following the applicable Representation Date,
“promptly” shall be deemed to be on or prior to the next succeeding Applicable
Time.

 

(o) Upon commencement of the offering of Shares under this Agreement, and
promptly after each other Representation Date, the Company will furnish or cause
to be furnished to the Agents (with a copy to counsel to the Agents), unless the
Agents otherwise agree in writing, the written opinion and letter of counsel to
the Company, dated such Representation Date (or, in the case of an amendment or
supplement to the Registration Statement or the Prospectus (including, without
limitation, by the filing of an Annual Report on Form 10-K or Quarterly Report
on Form 10-Q or any amendment thereto), the date of the effectiveness of such
amendment to the Registration Statement or the date of filing with the
Commission of such supplement or any such Form 10-K, Form 10-Q or amendment
thereto, as the case may be), in a form and substance reasonably satisfactory to
the Agents and their counsel, of the same tenor as the opinions and letters
referred to in Section 8(c) of this Agreement, but modified as necessary to
relate to the Registration Statement, the Prospectus and the General Disclosure
Package as amended and supplemented to the date of such opinion and letter or,
in lieu of such opinion and letter, counsel last furnishing any such opinion and
letter to the Agents shall furnish the Agents with a letter substantially to the
effect that the Agents may rely on such counsel’s last opinion and letter to the
same extent as though each were dated the date of such letter authorizing
reliance (except that statements in such last opinion and letter shall be deemed
to relate to the Registration Statement, the Prospectus and the General
Disclosure Package as amended and supplemented to the date of such letter
authorizing reliance). As used in this paragraph, to the extent there shall be
an Applicable Time on or following the applicable Representation Date,
“promptly” shall be deemed to be on or prior to the next succeeding Applicable
Time. Solely for the purposes of this paragraph, the term “Representation Date”
shall not include the date of filing of any Earnings 8-K or any amendment
thereto.

 

(p) Upon commencement of the offering of Shares under this Agreement, and
promptly after each other Representation Date, the Company will cause BDO USA,
LLP, or other independent accountants reasonably satisfactory to the Agents, to
furnish to the Agents (with a copy to counsel to the Agents), unless the Agents
otherwise agree in writing, a letter, dated such Representation Date (or, in the
case of an amendment or supplement to the Registration Statement or the
Prospectus (including, without limitation, by the filing of an Annual Report on
Form 10-K, Quarterly Report on Form 10-Q, Earnings 8-K or any amendment
thereto), the date of the effectiveness of such amendment to the Registration
Statement or the date of filing with the Commission of such supplement or any
such Form 10-K, Form 10-Q, Earnings 8-K or any amendment thereto, as the case
may be), in form reasonably satisfactory to the Agents and their counsel, of the
same tenor as the letter referred to in Section 8(e) hereof, but modified as
necessary to relate to the Registration Statement, the Prospectus and the
General Disclosure Package as amended and supplemented to the date of such
letter. As used in this paragraph, to the extent there shall be an Applicable
Time on or following the applicable Representation Date, “promptly” shall be
deemed to be on or prior to the next succeeding Applicable Time.

 

(q) The Company will not, and will cause its subsidiaries not to, and use
reasonable efforts to cause its affiliates and any person acting on their behalf
not to, directly or indirectly, (i) take any action designed to or that has
constituted or that reasonably would be expected to cause or result in the
stabilization or manipulation of the price of any security of the Company or
(ii) sell, bid for or purchase the Shares to be issued and sold pursuant to this
Agreement, or pay anyone any compensation for soliciting purchases of the Shares
to be issued and sold pursuant to this Agreement other than the Agents.

 

(r) During the pendency of any Placement Notice (as amended by the corresponding
Acceptance, if applicable) given hereunder, (i) the Company shall provide the
Agents notice no less than one or five Regulation M Business Days, as
applicable, before it or any of the subsidiaries or any person acting on their
behalf, directly or indirectly, offers to sell, contracts to sell, sells, grants
any option to sell or otherwise disposes of any Common Stock (other than
Placement Shares offered pursuant to the provisions of this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire Common Stock; provided, that no such restriction
shall apply in connection with (1) the issuance, grant or sale of Common Stock,
options to purchase Common Stock or Common Stock issuable upon the exercise of
options or other equity awards pursuant to any stock option, stock bonus or
other stock or compensatory plan or arrangement described in the Prospectus (the
“Equity Plans”), (2) the issuance or sale of Common Stock pursuant to any
dividend reinvestment plan that the Company may adopt from time to time,
provided the implementation of such is disclosed to the Agents in advance, or
(3) the redemption of OP Units pursuant to the terms of the Operating
Partnership Agreement; (ii) the Company shall not, and shall cause any
affiliated purchasers (as defined in Rule 100 of Regulation M) of the Company to
not,

 

17

--------------------------------------------------------------------------------



 

bid for, purchase or induce any other persons to bid for or purchase Shares; and
(iii) the Company shall provide the Agents notice no less than one or five
Regulation M Business Days, as applicable, before it or any of the subsidiaries
or affiliates or any person acting on their behalf engages in any special
selling efforts or selling methods with regard to Shares, including but not
limited to presenting at any investor conference or other similar meeting where
potential investors may be present.

 

(s) [Reserved].

 

(t) The Company will use its best efforts to meet the requirements for
qualification and taxation as a REIT under the Code for its taxable year ending
December 31, 2019 and for each subsequent year thereafter, unless and until the
Board determines in good faith that it is no longer in the best interests of the
Company and its stockholders to be so qualified.

 

(u) Until completion of the distribution of the Shares, the Company will file
all documents required to be filed with the Commission pursuant to the 1934 Act
within the time periods required by the 1934 Act and the rules and regulations
of the Commission thereunder.

 

7.             The Company covenants and agrees with the Agents that the Company
will pay or cause to be paid the following: (i) the fees, disbursements and
expenses of the Company’s counsel and accountants in connection with the
registration of the Shares under the 1933 Act and all other expenses in
connection with the preparation, printing and filing of the Registration
Statement, any Permitted Free Writing Prospectus and the Prospectus and
amendments and supplements thereto and the mailing and delivering of copies
thereof to the Agents; (ii) the cost of printing or producing this Agreement,
any Blue Sky memorandum, closing documents (including any compilations thereof)
and any other documents in connection with the offering, purchase, sale and
delivery of the Shares; (iii) all expenses in connection with the qualification
of the Shares for offering and sale under state securities laws as provided in
Section 6(d) hereof, including the fees and disbursements of counsel for the
Agents in connection with such qualification and in connection with any Blue Sky
memorandum (iv) all fees and expenses in connection with listing the Shares on
the NYSE; (v) the filing fees incident to, and the fees and disbursements of
counsel for the Agents in connection with, securing any required review by FINRA
of the terms of the sale of the Shares; (vi) the cost of preparing stock
certificates, if applicable; (vii) the cost and charges of any transfer agent or
registrar in connection with the issuance of the Shares; and (viii) all other
costs and expenses incident to the performance of its obligations hereunder
which are not otherwise specifically provided for in this Section.

 

8.             The obligations of the Agents hereunder shall be subject, in
their sole discretion, to the condition that all representations and warranties
and other statements of the Company herein or in certificates of any officer of
the Company delivered pursuant to the provisions hereof are true and correct as
of the time of the execution of this Agreement, and as of each Representation
Date, Applicable Time and Delivery Date, to the condition that the Company shall
have performed all of their obligations hereunder theretofore to be performed,
and the following additional conditions:

 

(a) The Prospectus shall have been filed with the Commission pursuant to
Rule 424(b) under the 1933 Act on or prior to the date hereof and the Company
shall have complied with all other requirements applicable to the Prospectus or
any supplement thereto under Rule 424(b) (without giving effect to
Rule 424(b)(8)). The Company shall have complied with all filing requirements
applicable to any Issuer Limited-Use Free Writing Prospectus used or referred to
after the date hereof. No stop order suspending the effectiveness of the
Registration Statement or preventing or suspending the use of the Prospectus or
any Issuer Limited-Use Free Writing Prospectus shall have been issued and no
proceeding or examination for such purpose shall have been initiated or
threatened by the Commission, any request of the Commission for inclusion of
additional information in the Registration Statement or the Prospectus
(including, without limitation, in any document incorporated by reference
therein) or otherwise shall have been complied with, and the Commission shall
not have notified the Company of any objection to the use of the form of the
Registration Statement or any post-effective amendment thereto.

 

(b) The Agents shall have received a letter from CT Corporation, or a similar
firm, indicating based on available electronic databases the good standing of
the Company in its jurisdiction of organization and its good standing as a
foreign entity in such other jurisdictions as the Agents may reasonably request.

 

(c) Baker, Donelson, Bearman, Caldwell & Berkowitz, PC, counsel for the Company
(or, subject to the sole discretion of the Agents in the case of any written
opinion or opinions required to be delivered after the commencement of the
offering of the Shares under this Agreement, the in house legal counsel for the
Company) shall have furnished to you such written opinion or opinions on each
date specified in Section 6(o), as the case may be, in form and substance
satisfactory to counsel for the Agents, to the effect set forth in Annex II and
Annex III hereto and other related matters as you may reasonably request, and
such counsel shall have received such papers and information as they may
reasonably request to enable them to

 

18

--------------------------------------------------------------------------------



 

pass upon such matters.

 

(d) Morrison & Foerster LLP, counsel for the Agents, shall have furnished to you
their written opinions in such form as you may reasonably request, on each date
specified in Section 6(o).

 

(e) On each date specified in Section 6(p), BDO USA, LLP shall have furnished to
the Agents a letter or letters, dated the respective dates of delivery thereof,
in form and substance as previously provided to counsel to the Agents.

 

(f) (i) Neither the Company nor any of the subsidiaries shall have sustained
since the date of the latest audited financial statements included in each of
the General Disclosure Package and the Prospectus any loss or interference with
its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth or contemplated in the General
Disclosure Package or Prospectus, and (ii) since the respective dates as of
which information is given in each of the General Disclosure Package and the
Prospectus there shall not have been any change in the capital stock or
long-term debt of the Company or any of the subsidiaries or any change, or any
development involving a prospective change not set forth or contemplated in the
General Disclosure Package or Prospectus, in or affecting the Properties, the
general affairs, management, financial position, stockholders’ equity or results
of operations of the Company and the subsidiaries, otherwise than as set forth
or contemplated in each of the General Disclosure Package and the Prospectus,
the effect of which, in any such case described in clause (i) or (ii), is in the
reasonable judgment of the Agents so material and adverse as to make it
impracticable or inadvisable to proceed with the public offering or the delivery
of the Shares being delivered on the terms and in the manner contemplated in
each of the General Disclosure Package and the Prospectus.

 

(g) On or after the date hereof there shall not have occurred any of the
following: (i) a suspension or material limitation in trading in securities
generally on the NYSE; (ii) a suspension or material limitation in trading in
the Company’s securities on the NYSE; (iii) a general moratorium on commercial
banking activities declared by either federal or state authorities; or (iv) the
outbreak or escalation of hostilities involving the United States or the
declaration by the United States of a national emergency or war or a material
adverse change in general economic, political or financial conditions, including
without limitation as a result of terrorist activities after the date hereof (or
the effect of international conditions on the financial markets in the United
States shall be such), or any other calamity or crisis, if the effect of any
such event specified in these clauses (iii) or (iv) in the reasonable judgment
of the Agents makes it impracticable or inadvisable to proceed with the public
offering or the delivery of the Shares on the terms and in the manner
contemplated in the Prospectus.

 

(h) To the extent required, the Shares to be sold shall have been duly listed on
the NYSE.

 

(i) Within the Prospectus Delivery Period, the Company shall have complied with
the provisions of Section 6(a) hereof with respect to the furnishing of
prospectuses on the business day next succeeding the date of this Agreement.

 

(j) The Company shall have furnished or caused to be furnished to you on each
Representation Date specified in Section 6(n) certificates of officers of the
Company satisfactory to the Agents as to the accuracy of the representations and
warranties of the Company herein at and as of such Representation Date, as to
the performance by the Company of all of its obligations hereunder to be
performed at or prior to such Representation Date, and as to the matters set
forth in subsections (a) and (f) and (m) of this Section 8.

 

(k) Upon commencement of the offering of Shares under this Agreement and on such
other dates as reasonably requested by Agents, the Company will furnish or cause
to be furnished promptly to the Agents a Placement Notice or such other
instructions provided pursuant to Section 3(b) as requested by the Agents.

 

(l) The Company and the Agents hereby agree that the date of commencement of
sales under this Agreement shall be the date the Company and the Agents mutually
agree (which may be later than the date of this Agreement).

 

(m) Each Subsidiary of the Company which meets the definition of “significant
subsidiary” (as such term is defined in Rule 1-02 of Regulation S-X) has been
duly organized and is validly existing in good standing under the laws of the
jurisdiction of its organization, with power and authority (corporate and other)
to own, lease and operate its properties and conduct its business as described
in each of the General Disclosure Package and the Prospectus; each such
Significant Subsidiary is duly qualified as a foreign corporation to transact
business and is in good standing in each other jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to so qualify, or
be in good standing would not, individually or in the aggregate, have a Material

 

19

--------------------------------------------------------------------------------



 

Adverse Effect; all of the issued and outstanding capital stock or other equity
interest of each such subsidiary has been duly authorized and validly issued, is
fully paid and nonassessable and is owned by the Company, directly or through
subsidiaries free and clear of any security interest, mortgage, pledge, lien,
encumbrance or claim; none of the outstanding shares of capital stock or other
equity interest of each such subsidiary were issued in violation of the
preemptive or other similar rights of any security holder of such security; and
the Company has all necessary consents and approvals under applicable federal
and state laws and regulations to own its assets and carry on its businesses as
currently conducted, except for those consents and approvals that would not have
a Material Adverse Effect.

 

9.                                      (a) The Company shall indemnify and hold
harmless the Agents, their respective affiliates, directors and officers and
each person, if any, who controls the respective Agents within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act against any losses,
claims, damages or liabilities, joint or several, to which they or any of them
may become subject, under the 1933 Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon an untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement, the General Disclosure Package,
the Prospectus or any individual Issuer Limited-Use Free Writing Prospectus,
when considered together with the General Disclosure Package, or any amendment
or supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse each
such indemnified party for any legal or other expenses reasonably incurred by
them in connection with investigating or defending any such action or claim as
such expenses are incurred; provided, however, that the Company shall not be
liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in the Registration Statement,
the General Disclosure Package, the Prospectus or any individual Issuer
Limited-Use Free Writing Prospectus, when considered together with the General
Disclosure Package, or any such amendment or supplement, in reliance upon and in
conformity with written information furnished to the Company by the Agents
expressly for use therein (provided that the Company and the Agents hereby
acknowledge and agree that the only information that the Agents have furnished
to the Company specifically for inclusion in the Registration Statement, the
General Disclosure Package, the Prospectus or any individual Issuer Limited-Use
Free Writing Prospectus, when considered together with the General Disclosure
Package, or any amendment or supplement thereto, are (i) the statements set
forth in the last sentence of paragraph 1, the first sentence of paragraph 3 and
the second sentence of paragraph 7 under the “Plan of Distribution” in the
Prospectus Supplement and (ii) such other statements as the Agents may, by
notice given to the Company in writing after the date of this Agreement, have
been furnished to the Company by the Agents specifically for inclusion in the
Registration Statement, the Prospectus, the General Disclosure Package, any
Issuer Limited-Use Free Writing Prospectus or any amendment or supplement
thereto (collectively, the “Agent Information”).

 

(b) The Agents, severally and not jointly, shall indemnify and hold harmless the
Company, their respective affiliates, directors and officers who signed the
Registration Statement and each person, if any, who controls the Company within
the meaning of Section 15 of the 1933 Act and Section 20 of the 1934 Act,
against any losses, claims, damages or liabilities to which the Company may
become subject, under the 1933 Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, the General Disclosure Package, the
Prospectus, or any individual Issuer Limited-Use Free Writing Prospectus, when
considered together with the General Disclosure Package, or any amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Registration
Statement, the General Disclosure Package, the Prospectus or any individual
Issuer Limited-Use Free Writing Prospectus, when considered together with the
General Disclosure Package, or any such amendment or supplement, in reliance
upon and in conformity with written information furnished to the Company by the
Agents expressly for use therein, provided that the Company and the Agents
hereby acknowledge and agree that the only information that the Agents have
furnished to the Company specifically for inclusion in the Registration
Statement, the General Disclosure Package, the Prospectus or any individual
Issuer Limited-Use Free Writing Prospectus, when considered together with the
General Disclosure Package, or any amendment or supplement thereto, is the Agent
Information; and will reimburse the Company for any legal or other expenses
reasonably incurred by the Company in connection with investigating or defending
any such action or claim as such expenses are incurred.

 

(c) Promptly after receipt by an indemnified party under subsection (a) or
(b) above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party shall
not relieve it from any liability which it may have to any indemnified party
otherwise than

 

20

--------------------------------------------------------------------------------



 

under such subsection. In case any such action shall be brought against any
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it shall wish, jointly with any other indemnifying party
similarly notified, to assume the defense thereof, with counsel satisfactory to
such indemnified party (who shall not, except with the consent of the
indemnified party, be counsel to the indemnifying party), and, after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party shall not be liable to such
indemnified party under such subsection for any legal expenses of other counsel
or any other expenses, in each case subsequently incurred by such indemnified
party, in connection with the defense thereof other than reasonable costs of
investigation. No indemnifying party shall, without the written consent of the
indemnified party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim and (ii) does not include a statement as to or an admission
of fault, culpability or a failure to act, by or on behalf of any indemnified
party.

 

(d) If the indemnification provided for in this Section 9 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above in respect of any losses, claims, damages or liabilities (or actions
in respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Agents on the other from the offering of
the Shares. If, however, the allocation provided by the immediately preceding
sentence is not permitted by applicable law or if the indemnified party failed
to give the notice required under subsection (c) above, then each indemnifying
party shall contribute to such amount paid or payable by such indemnified party
in such proportion as is appropriate to reflect not only such relative benefits
but also the relative fault of the Company on the one hand and the Agents on the
other in connection with the statements or omissions which resulted in such
losses, claims, damages or liabilities (or actions in respect thereof), as well
as any other relevant equitable considerations. The relative benefits received
by the Company on the one hand and the Agents on the other shall be deemed to be
in the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Company bear to the total commissions
received by the Agents. The relative fault shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company on the one hand or the Agents on the other
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
the Agents agree that it would not be just and equitable if contributions
pursuant to this subsection (d) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to above in this subsection (d). The amount paid or
payable by an indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to above in this subsection
(d) shall be deemed to include any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this subsection (d), the
Agents shall not be required to contribute any amount in excess of the amount by
which the total price at which the Shares distributed to the public were offered
to the public exceeds the amount of any damages which the Agents have otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the 1933 Act), as determined by a final,
non-appealable order by a court of competent jurisdiction, shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentations, as determined by a final, non-appealable order by a court of
competent jurisdiction.

 

(e) The remedies provided in this Section 9 are not exclusive and shall not
limit any rights or remedies which may otherwise be available to any indemnified
party at law or in equity.

 

(f) For purposes of clarity and without limitation to any provision of this
Agreement, the obligations of the Agents under this Agreement are several and
not joint.

 

10.          Termination.

 

(a) The Company shall have the right, by giving written notice as hereinafter
specified, to terminate either this Agreement in its entirety or any Agent from
providing services hereunder in its sole discretion at any time. Any such
termination shall be without liability of any party to any other party except
that (i) with respect to any pending sale through any Agent for the Company, the
obligations of the Company, including in respect of compensation of such Agent,
shall remain in full force and effect notwithstanding such termination and
(ii) the representations and warranties in Section 2 and the provisions

 

21

--------------------------------------------------------------------------------



 

of Sections 7, 9, 13, 14, 15, 16 and 17 of this Agreement shall remain in full
force and effect notwithstanding such termination, as applicable.

 

(b) The Agents shall have the right, in their sole discretion, or any one of
them in its sole discretion as to itself, by giving written notice as
hereinafter specified, to terminate this Agreement at any time. Any such
termination shall be without liability of any party to any other party except
that the representations and warranties in Section 2 and the provisions of
Sections 7, 9, 13, 14, 15, 16 and 17 of this Agreement shall remain in full
force and effect notwithstanding such termination.

 

(c) This Agreement shall remain in full force and effect with respect to a party
unless terminated by or with respect to such party pursuant to Section 10(a) or
(b) above, as applicable, or otherwise by mutual agreement of the parties;
provided, that any such termination by mutual agreement or pursuant to this
clause (c) shall in all cases be deemed to provide that the representations and
warranties in Section 2 and the provisions of Sections 7, 9, 13, 14, 15, 16 and
17 of this Agreement shall remain in full force and effect notwithstanding such
termination.

 

(d) Any termination of this Agreement shall be effective on the date specified
in such notice of termination or the date mutually agreed by the parties, as the
case may be; provided, that such termination shall not be effective until the
close of business on the date of receipt of such notice by the applicable Agents
or the Company, or the date mutually agreed by the parties, as the case may be.
If such termination shall occur prior to the Delivery Date for any sale of
Stock, such sale shall settle in accordance with the provisions of
Section 3(i) hereof.

 

(e) Unless terminated earlier pursuant to this Section 10, this Agreement shall
terminate automatically upon the issuance and sales of Shares through the Agents
that collectively equal the Maximum Amount.

 

11.          The respective indemnities, agreements, representations, warranties
and other statements of the Company and the Agents, as set forth in this
Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of the Agents or any controlling person of the Agents, or the Company, or any
officer or director or controlling person of the Company, and shall survive
delivery of and payment for the Shares.

 

12.          If this Agreement is terminated with respect to all parties, the
Company shall not then be under any liability to the Agents except as provided
in Section 9 hereof, which provisions shall survive termination.

 

13.          The Company acknowledges and agrees that:

 

(a) in connection with the sale of the Shares, the Agents have been retained
solely to act as sales agents, and no fiduciary, advisory or other agency
relationship between the Company and the Agents has been created in respect of
any of the transactions contemplated by this Agreement;

 

(b) it has been advised that the Agents and their respective affiliates are
engaged in a broad range of transactions which may involve interests that differ
from those of the Company and that the Agents have no obligation to disclose
such interests and transactions to the Company by virtue of any fiduciary,
advisory or agency relationship; and

 

(c) it waives, to the fullest extent permitted by law, any claims it may have
against the Agents for breach of fiduciary duty or alleged breach of fiduciary
duty and agrees that the Agents shall have no liability (whether direct or
indirect) to the Company in respect of such a fiduciary duty claim or to any
person asserting a fiduciary duty claim on behalf of or in right of the Company,
including stockholders, employees or creditors of the Company.

 

Except as otherwise provided herein, all statements, requests, notices and
agreements hereunder shall be in writing, and shall be deemed to have been duly
given if mailed or transmitted by any standard form of telecommunication.
Notices to the Agents shall be directed as follows: if to Sandler O’Neill &
Partners, L.P., 1251 Avenue of the Americas, 6th Floor, New York, NY 10020,
Attention: General Counsel; if to Evercore Group L.L.C., 55 East 52nd Street,
36th Floor, New York, NY 10055; if to SunTrust Robinson Humphrey, Inc., 3333
Peachtree Road NE, 11th Floor, Atlanta, GA 30326, Attention: Equity Capital
Markets; if to BB&T Capital Markets, a division of BB&T Securities, LLC, Capital
Markets Syndicate Desk, 901 East Byrd Street, Suite 300, Richmond, VA 23219; if
to Fifth Third Securities, Inc., 424 Church Street, Maildrop: UTFC6B, Nashville,
TN 37219; if to Janney Montgomery Scott LLC, 1717 Arch Street, 22nd Floor,
Philadelphia, PA 19103; and with respect to each notice to any Agent a copy (for
informational purposes only) to Morrison & Foerster LLP, 2000 Pennsylvania
Avenue, NW Suite 6000, Washington, D.C. 20006, Attention: Justin R. Salon, Esq.;
and if to the Company shall be delivered or sent by mail to Community Healthcare
Trust Incorporated, 3326 Aspen Grove Drive, Suite 150, Franklin, Tennessee
37067, Attention:

 

22

--------------------------------------------------------------------------------



 

Timothy G. Wallace, with a copy (for informational purposes only) to Baker,
Donelson, Bearman, Caldwell & Berkowitz, PC, 211 Commerce Street, Suite 800,
Nashville, Tennessee 37201, Attention: Tonya Mitchem Grindon. Any such
statements, requests, notices or agreements shall take effect upon receipt
thereof.

 

14.          This Agreement shall be binding upon, and inure solely to the
benefit of, the Agents, the Company and, to the extent provided in Sections 9
and 11 hereof, the officers and directors of the Company and each person who
controls the Company or the Agents, and their respective heirs, executors,
administrators, successors and assigns, and no other person shall acquire or
have any right under or by virtue of this Agreement. No purchaser of any of the
Shares shall be deemed a successor or assign by reason merely of such purchase.

 

15.          Time shall be of the essence of this Agreement. As used herein, the
term “business day” shall mean any day when the Commission’s office in
Washington, D.C., is open for business.

 

16.          This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

 

17.          This Agreement may be executed by any one or more of the parties
hereto in any number of counterparts, each of which shall be deemed to be an
original, but all such counterparts shall together constitute one and the same
instrument. If the foregoing is in accordance with your understanding, please
sign and return to us four counterparts hereof, and upon the acceptance hereof
by you, this letter and such acceptance hereof shall constitute a binding
agreement among the Agents and the Company.

 

23

--------------------------------------------------------------------------------



 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

COMMUNITY HEALTHCARE TRUST INCORPORATED

 

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy G. Wallace

 

 

 

 

 

 

Name:

Timothy G. Wallace

 

 

 

 

 

 

Title:

Chief Executive Officer and President

 

 

 

 

Accepted as of the date hereof:

 

 

 

 

 

 

SANDLER O’NEILL & PARTNERS, L.P.

 

 

 

 

 

 

By:

Sandler O’Neill & Partners Corp.,

 

 

 

the sole general partner

 

 

 

 

 

 

By:

/s/ Bob Kleinert

 

 

 

 

 

 

Name:

Bob Kleinert

 

 

 

 

 

 

Title:

Managing Principal

 

 

 

Signature Page to the Sales Agency Agreement

 

24

--------------------------------------------------------------------------------



 

EVERCORE GROUP L.L.C.

 

 

 

 

 

 

By:

/s/ Jeffrey Jackson

 

 

 

 

 

 

Name:

Jeffrey Jackson

 

 

 

 

 

 

Title:

Managing Director

 

 

 

 

 

 

SUNTRUST ROBINSON HUMPHREY, INC.

 

 

 

 

 

 

By:

/s/ Keith Carpenter

 

 

 

 

 

 

Name:

Keith Carpenter

 

 

 

 

 

 

Title:

Director

 

 

 

 

 

 

BB&T CAPITAL MARKETS, A DIVISION OF BB&T SECURITIES, LLC

 

 

 

 

 

By:

/s/ Reid Burford

 

 

 

 

 

 

Name:

Reid Burford

 

 

 

 

 

 

Title:

Managing Director

 

 

 

 

 

 

FIFTH THIRD SECURITIES, INC.

 

 

 

 

 

 

By:

/s/ Susannah Doyle Lunke

 

 

 

 

 

 

Name:

Susannah Doyle Lunke

 

 

 

 

 

 

Title:

Director, ECM

 

 

 

 

 

 

JANNEY MONTGOMERY SCOTT LLC

 

 

 

 

 

 

By:

/s/ David Lau

 

 

 

 

 

 

Name:

David Lau

 

 

 

 

 

 

Title:

Managing Director

 

 

 

Signature Page to the Sales Agency Agreement

 

25

--------------------------------------------------------------------------------



 

Schedule 2(k)(i)

Significant Subsidiaries

 

The following are the only subsidiaries of the Company that meet the definition
of “significant subsidiary” (as such term is defined in Rule 1-02 of Regulation
S-X):

 

· The Operating Partnership

· CHCT Illinois, LLC

· CHCT Louisiana, LLC

 

26

--------------------------------------------------------------------------------



 

Schedule 2(k)(ii)

 

Community Healthcare OP, LP

 

Delaware

Community Healthcare Trust, LLC

 

Delaware

Community Healthcare Trust Services, Inc.

 

Tennessee

CHCT Alabama, LLC

 

Delaware

CHCT Arizona, LLC

 

Delaware

CHCT California, LLC

 

Delaware

CHCT Colorado, LLC

 

Delaware

CHCT Connecticut, LLC

 

Delaware

CHCT Connecticut II, LLC

 

Delaware

CHCT Florida, LLC

 

Delaware

CHCT Georgia, LLC

 

Delaware

CHCT Idaho, LLC

 

Delaware

CHCT Illinois, LLC

 

Delaware

CHCT Indiana, LLC

 

Delaware

CHCT Iowa, LLC

 

Delaware

CHCT Kansas, LLC

 

Delaware

CHCT Kentucky, LLC

 

Delaware

CHCT Lending, LLC

 

Delaware

CHCT Louisiana, LLC

 

Delaware

CHCT Maryland, LLC

 

Delaware

CHCT Massachusetts, LLC

 

Delaware

CHCT Michigan, LLC

 

Delaware

CHCT Mississippi, LLC

 

Delaware

CHCT Nevada, LLC

 

Delaware

CHCT New Jersey, LLC

 

Delaware

CHCT New York, LLC

 

Delaware

CHCT North Carolina, LLC

 

Delaware

CHCT Ohio, LLC

 

Delaware

CHCT Oklahoma, LLC

 

Delaware

CHCT Pennsylvania, LLC

 

Delaware

CHCT Rhode Island, LLC

 

Delaware

CHCT South Carolina, LLC

 

Delaware

CHCT Tennessee, LLC

 

Delaware

CHCT Texas, LLC

 

Delaware

CHCT Virginia, LLC

 

Delaware

CHCT Washington, LLC

 

Delaware

CHCT West Virginia, LLC

 

Delaware

CHCT Wisconsin, LLC

 

Delaware

 

27

--------------------------------------------------------------------------------